Citation Nr: 0019616	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  96-24 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to service connection for a right knee 
disability as secondary to a service-connected left knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran served as a member of the Army Reserve from 
September 1968 to February 1969 and as a member of the Army 
National Guard from May 1970 to August 1990.  The veteran was 
on active duty for training from June 9, 1990 to June 23, 
1990.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1995 rating decision from the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied service connection for a bilateral 
knee disability.  

The September 1997 Board decision remanded the case to obtain 
additional medical records and a VA orthopedic examination 
and medical opinion.  This matter is now before the Board for 
appellate review.  


FINDINGS OF FACT

1.  The veteran was diagnosed with a probable torn left 
lateral meniscus during the June 1990 active duty for 
training, and he consistently complained of left knee pain 
from June 1990 to the December 1999 surgery, which revealed a 
degenerative tear of the lateral meniscus of the left knee.  

2.  There is no evidence of an in-service diagnosis or 
treatment of a right knee disability or a nexus opinion 
relating a current right knee disability to a service-
connected disability or to an in-service event.  


CONCLUSIONS OF LAW

1.  A left knee disability was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1111 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.6 (1999).  

2.  The claim of entitlement to service connection for a 
right knee disability as secondary to a service-connected 
left knee disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The January 1969 military examination report stated 
that the veteran had a bone deformity of the left 
tibia.  The March 1973, July 1973, May 1985, and May 
1989 examination reports stated that the veteran's 
lower extremities and musculoskeletal systems were 
normal.  The March 1977 examiner noted a history of 
osteomyelitis of the left tibia in 1962 that was 
surgically treated.  The February 1981 examiner noted a 
diagnosis of obesity, and the May 1989 examiner noted 
that the veteran was overweight.  Otherwise, no 
pertinent defects or diagnoses were noted.  

The veteran underwent a private examination in May 
1989.  The assessment was patellofemoral pain of the 
left knee due to malalignment syndrome.

The June 1990 military outpatient treatment report 
stated that the veteran had active duty for training 
from June 9, 1990, to June 23, 1990, and that he was 
pending discharge for failure to comply with weight 
standards.  The veteran twisted his left knee during 
drills on June 16, 1990.  The nature and extent of the 
injury was a strained left knee and probable torn 
lateral meniscus.  The examiner opined that the injury 
was incurred in the line of duty and that only 
temporary disability would result.  The orthopedic 
examiner in June 1990 stated that he doubted that there 
was significant pathology, and he recommended a 
temporary profile for 10 days before the veteran 
returned to full duty.  The orthopedic examiner stated 
that the veteran was fit for separation.  The diagnosis 
was a stable knee with slight effusion and tenderness.  
Another examiner in June 1990 stated that the 
assessment was a nonspecific injury.  The examiner 
opined that he doubted that there was an internal 
derangement of the knee, and the veteran was told to 
return to regular duty.  A medic's June 1990 statement 
alleged that he examined the veteran 10 minutes after 
he fell during drills in June 1990.  The medic's 
diagnosis was a sprain of the knee.  

The July 1990 assessment was an acute injury of the 
left knee, involving either anterolateral meniscus or 
capsular strain in the anterolateral area.  The 
examiner opined that the veteran had a sprain that 
would resolve with time but that he might have a 
meniscal tear in addition.  Later in July 1990, the 
assessment was persistent knee symptoms of the left 
knee secondary to an injury about 5 weeks earlier and 
rule out meniscus versus ligamentous strain.  The 
examiner opined that he still favored a diagnosis of 
ligamentous injury to the knee with stretching but that 
there might well be an underlying meniscal problem.  
Still later in July 1990, the veteran presented with a 
history of continuous left knee joint pain.  The 
assessment was a possible minor tear of the left knee 
lateral meniscus.  

The August 1990 notice of separation stated that the 
veteran was discharged from the National Guard for 
failure to meet Army weight control standards.  

In November 1993, the veteran reported knee discomfort.  
The examiner talked to the veteran about the need to 
lose 100 pounds, possibly to decrease knee symptoms.  

The veteran underwent a VA examination in February 
1995.  The veteran reported that his left knee pain 
started when he twisted his left knee during a drill in 
1990.  The impression was probable osteoarthritis and 
chondromalacia of the patellae bilaterally, with 
evidence of knock-kneed deformity.  The February 1995 
x-ray impression was a normal right knee and minimal 
loss of left patellofemoral joint space with small 
osteophyte and, otherwise, an unremarkable left knee.  

The February 1996 letter from the veteran's private 
physician stated that veteran reported that his right 
knee had bothered him for 4-5 years and that he was 
unaware of any specific single event that brought about 
the change in knee status.  The assessment was 
bilateral knee pain of uncertain etiology.  A meniscal 
tear was possible, although there were no hard findings 
to document or strongly suggest this today.  

The veteran, assisted by his representative, provided 
sworn testimony at a regional office hearing in May 
1996.  The veteran testified that he never had any real 
injuries in his post-service jobs other than pneumonia.  
Transcript (May 1996), page 11.  He also indicated that 
he first noted problems with his right knee about one 
to two years after his left knee injury.  Transcript, 
page 10.  

The veteran underwent a VA examination in May 1998 by 
an orthopedic specialist.  The examiner reviewed the 
veteran's medical records.  The diagnosis was bilateral 
knee pain and exogenous obesity.  The examiner stated 
that the very minimal, mild patellofemoral crepitus was 
nothing to establish a disability.  The examiner opined 
that there was no right knee disorder that was 
proximally due to the left knee disorder and that there 
was no correlation between the June 1990 left knee 
strain and the veteran's current report of knee pain.  
The examiner opined that the left knee did not 
aggravate or make worse the right knee disorder and 
that the veteran had no impairment of the knees related 
to the twisting of his knee in June 1990.  

The veteran underwent a private examination in January 
1999.  
He reported a long history of many years of right knee 
pain.  No injury had been noted but the symptoms had 
been chronic and progressive for years.  The veteran 
was noted to have had a left tibia surgery in 1962 for 
osteomyelitis related to a lawn mower accident.  The 
impression was mild to moderate degenerative arthritis 
of the right knee and severe obesity.  The private 
examiner opined that the veteran's exogenous obesity 
caused excessive stress in both knees that was 
sufficient to cause bilateral knee pain.  

In June 1999, the veteran underwent an arthroscopy of 
the right knee with partial medial meniscectomy and 
punch-type abrasion arthroplasty of the medial femoral 
condyle.  The impressions included moderate 
degenerative arthritis of the right knee, a posterior 
horn degenerative tear of the medial meniscus with 
diffuse chondrosis, and severe obesity.  

The July 1999 x-ray demonstrated mild medial joint 
space narrowing of the right knee.  

In December 1999, after long-term chronic symptoms, the 
veteran underwent an arthroscopy of the left knee with 
chondroplasty of the anterior femur with punch 
impaction arthroplasty and a partial lateral 
meniscectomy.  The impressions included chondromalacia 
of the patella of the left knee, severe chondrosis of 
the anterior femur of the left knee, and a degenerative 
tear of the posterior horn of the lateral meniscus.  

In his December 1994 claim and subsequent statements, 
the veteran alleged that his right knee disability was 
secondary to his left knee disability.  


Criteria

The Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim requires competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Active military, naval, and air service includes any period 
of active duty for training during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in line of duty.  See 38 C.F.R. § 3.6(a) (1999).  
Active duty for training is full-time duty in the Armed 
Forces performed by Reserves for training purposes.  
38 C.F.R. § 3.6(c) (1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).  When there is aggravation of a 
nonservice-connected condition which is proximately due to or 
the result of service-connected disease or injury, the 
claimant will be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Where a veteran claims a new disease or disability that is 
the result of his service-connected disability, competent 
evidence must be submitted to make the claim well grounded.  
See Jones (Wayne) v. Brown, 7 Vet. App. 134 (1994).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

Service connection for a left knee disability

The claim of entitlement to service connection for a left 
knee disability is well grounded.  For the limited purpose of 
determining well groundedness, the medical evidence included 
a diagnosis of a current left knee disability because the 
diagnoses since February 1995 included probable 
osteoarthritis, chondromalacia, severe chondrosis, a 
degenerative tear of the posterior horn of the lateral 
meniscus, and pain of the left knee.  

The medical evidence showed in-service diagnosis and 
treatment of a left knee disability.  Service medical records 
showed diagnosis and treatment of a strained or sprained left 
knee and probable torn lateral meniscus during and after the 
June 1990 active duty for training.  

For the limited purpose of determining well groundedness, the 
medical evidence included a nexus opinion relating a current 
diagnosis of a left knee disability to an in-service event.  
A July 1990 examiner opined that the veteran's left knee 
symptoms, including a possible meniscal problem, were 
secondary to an injury about 5 weeks earlier, and the 
December 1999 impression included a degenerative tear of the 
posterior horn of the lateral meniscus.  Two speculative 
opinions may combine to minimally well ground a claim.  Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  Accordingly, the claim 
of entitlement to service connection for a left knee 
disability is well grounded.  

When the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that the 
VA's duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The RO obtained service medical records and 
medical records from the identified health care providers.  
The veteran received VA examinations, filed lay statements 
with the RO, and provided sworn testimony at a regional 
office hearing.  Therefore, the VA has fulfilled its duty to 
assist under 38 U.S.C.A. § 5107(a).  

In this case, the evidence is in approximate balance for and 
against service connection for a left knee disability.  
Against service connection, a June 1990 examiner opined that 
the veteran's left knee disability was temporary, the May 
1998 examiner opined that there was no left knee disability 
related to the June 1990 accident, and the November 1993 and 
January 1999 examiners attributed the veteran's left knee 
pain to exogenous obesity, which is not a service-connected 
disability.  In support of service connection, however, the 
December 1999 surgery revealed a degenerative tear of the 
lateral meniscus, a diagnosis consistent with the probable 
torn left lateral meniscus diagnosed during the June 1990 
active duty for training and with the veteran's complaints of 
continuous left knee pain since June 1990.  The veteran will 
receive the benefit of the doubt because the evidence is in 
approximate balance for and against service connection.  
Accordingly, a left knee disability was incurred in active 
service.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which found the claim not well 
grounded, the veteran has not been prejudiced by the 
decision.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


Service connection for a right knee disability
as secondary to a service-connected left knee disability

The veteran has argued that his right knee disability 
developed one to two years after his initial left knee 
injury.  The claim of entitlement to service connection for a 
right knee disability as secondary to a service-connected 
left knee disability is not well grounded.  For the limited 
purpose of determining well groundedness, the medical 
evidence included a current diagnosis of a right knee 
disability.  The May 1998 diagnosis included right knee pain, 
the January 1999 diagnosis was degenerative arthritis of the 
right knee, and the June 1999 diagnosis was degenerative 
arthritis and a posterior horn degenerative tear of the 
medial meniscus with diffuse chondrosis of the right knee.  

The claim is not well grounded on a secondary basis because 
the medical evidence does not include a nexus opinion 
relating a current right knee disability to a service-
connected disability.  Instead, the May 1998 examiner stated 
that there was no right knee disorder that was proximally due 
to the left knee disability, and there was no correlation 
between the left knee strain in June 1990 and the veteran's 
current report of knee pain.  Although the veteran and his 
representative alleged that a service-connected left knee 
disability had caused a right knee disability, lay persons 
are not competent to diagnose the cause of a disability.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Thus, while the veteran is 
competent to describe the circumstances surrounding his June 
1990 accident, he and his representative are not competent to 
state that the accident during the June 1990 active duty for 
training caused a right knee disability many years later.  
Accordingly, the claim for service connection for a right 
knee disability is not well grounded on a secondary basis.  

The claim is also not well grounded on a direct basis because 
the medical evidence does not show diagnosis or treatment of 
a right knee disability in service or include a nexus opinion 
relating a current diagnosis of a right knee disability to an 
in-service event.  Instead, the veteran's right knee was 
normal in February 1995, over 4 years after separation from 
service, and the January 1999 examiner opined that exogenous 
obesity, a nonservice-connected disability, had caused 
excessive stress in both knees that was sufficient to cause 
bilateral knee pain.  Accordingly, the claim for service 
connection is not well grounded on a direct basis.  

The VA cannot assist in any further development of the claim 
for service connection for a right knee disability because it 
is not well grounded.  38 U.S.C.A. § 5107(a); Morton v. West, 
13 Vet. App. 205 (1999).  


ORDER

Entitlement to service connection for a left knee disability 
is granted.  

Entitlement to service connection for a right knee disability 
is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

